            CaseApplication
   AO 106A (08/18) 2:20-mj-03224-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    07/13/20
                                                                                    Means          Page 1 of 40 Page ID #:1


                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                          )
              (Briefly describe the property to be searched or identify the   )
                              person by name and address)                     )      Case No. 2:20-mj-3224
       THE PREMISES LOCATED AT 19323                                          )
       REDBRIDGE LANE, TARZANA, CA 91356                                      )
                                                                              )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A-1
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                            Offense Description
          18 U.S.C. § 1343                                                    Wire Fraud
          18 U.S.C. § 1001                                                    False Statements
          18 U.S.C. § 1028(a)(7)                                              Identification Fraud
          18 U.S.C. § 1621                                                    Perjury
          49 U.S.C. § 46317(a)                                                Flying Without a Certificate
             The application is based on these facts:
                    See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                   ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                     /s/ Cristina Jones
                                                                                                    Applicant’s signature

                                                                                       Cristina Jones, DOT-OIG Special Agent
                                                                                                    Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                    Judge’s signature

City and state: Los Angeles, CA                                                   Hon. Jean P. Rosenbluth, U.S. Magistrate Judge
                                                                                                    Printed name and title

AUSA: Scott D. Dubois (x0882)
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 2 of 40 Page ID #:2




                            ATTACHMENT A-1

PREMISES TO BE SEARCHED

     The premises located at 19323 Redbridge Lane, Tarzana, CA

91356 (the “SUBJECT PREMISES”).

     The SUBJECT PREMISES is a two-story, 4,928 square feet,

five bedroom, seven bathroom home located inside the Mulholland

Park gated community.    The SUBJECT PREMISES includes any

garages, locked cabinets, safes, or other storage containers,

the curtilage, any outbuildings, and any vehicles parked in any

garages or driveways of the SUBJECT PREMISES.




                                       i
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 3 of 40 Page ID #:3




                              ATTACHMENT B
I.   ITEMS TO BE SEIZED

          The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. § 1343

(Wire Fraud), 18 U.S.C. § 1001 (False Statements), 18 U.S.C.

§ 1028(a)(7) (Identification Fraud), 18 U.S.C. § 1621 (Perjury),

and 49 U.S.C. § 46317(a) (Flying Without a Certificate)

(collectively, the “Subject Offenses”), namely:
          a.    Records, documents, programs, applications or

materials, or evidence of the absence of same, dated from

January 1, 2016, through the present referencing or reflecting

the advertising or operation of charter flights operated by

Nicolas Steele (“STEELE”), Lilia Steele (“LILIA”), MC Aviation,

Steele Aviation, Inc., Steele Aviation Group LLC, and Kiwijet

LLC, or any other business entity associated with STEELE or

LILIA (collectively, the “Target Companies”), including

contracts, correspondence, purchase orders, invoices, bills of

sale, processing documents, charter rates/quotes, accounts

receivable and payable, financial records, internal notes,

receipts, memoranda, phone records, telephone messages, minutes,

diaries, certificates of conformance, airworthiness approval

records, work orders, work scopes, work order logs/cards, flight

and maintenance logs, fuel logs, weight and balance

graphs/records, material control forms, operation

specifications, leasing records, pilot medical and training

files, fixed wing aircraft maintenance records, insurance




                                       i
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 4 of 40 Page ID #:4




records, inspection reports, air carrier certificates, status

reports, and other FAA-related documents;

          b.      Records, documents, programs, applications or

materials, or evidence of the absence of same, created from

January 1, 2016, through the present referencing or reflecting

the Part 135 status of the Target Companies or advertising,

advising, warning, or informing customers or potential customers

of the Part 135 status of any of the Target Companies;
          c.      Records, documents, programs, applications or

materials, or evidence of the absence of same, referencing or

reflecting flights operated or crewed by STEELE or Christian

Monthy (“MONTHY”) from December 4, 2017, through April 2, 2018,

and April 26, 2019, through the present, including calendars,

flight plans, travel itineraries, maps, airline ticket, baggage

check stubs, frequent use club membership information, airline,

hotel and rental car receipts, credit card bills and receipts,

photographs, videos, passports, and visas;

          d.      Records, documents, programs, applications or

materials, or evidence of the absence of same, created from

January 1, 2016, through the present referencing or commenting
on FAA regulations concerning fixed wing aircraft, fixed wing

aircraft operations, and pilot certification, including, but not

limited to, correspondences, orders, publications, advisory

circulars, airworthiness directives, contracts, regulations, and

certifications;




                                      ii
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 5 of 40 Page ID #:5




          e.      Records, documents, programs, applications or

materials, or evidence of the absence of same, referencing or

reflecting STEELE’s citizenship status;

          f.      Records, documents, programs, applications or

materials, or evidence of the absence of same, referencing or

reflecting any alias or false personal identifying information

used by STEELE;

          g.      United States currency over $1,000 or bearer
instruments worth over $1,000 (including cashier's checks,

traveler’s checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and data, records,

documents, or information (including electronic mail, messages

over applications and social media, and photographs) pertaining

to, obtaining, possessing, using, applications for, or

transferring money over $1,000, such as bank account records,

cryptocurrency records and accounts;

          h.      Records, documents, programs, applications or

materials, or evidence of the absence of same, created from

January 1, 2016, through the present referencing or reflecting

the identity of, contact information for, communications with,
or times, dates or locations of meetings with others involved in

the planning, coordination, advertising, solicitation,

operation, or funding of any charter flight, including

calendars, address books, telephone or other contact lists,

pay/owe records, distribution or customer lists, correspondence,

receipts, records, and documents noting price, documents noting

price, numbers, and/or times when passengers were transported


                                      iii
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 6 of 40 Page ID #:6




whether contained in hard copy correspondence, notes, emails,

text messages, photographs, videos (including items stored on

digital devices), or otherwise;

          i.    Records, documents, programs, applications or

materials, or evidence of the absence of same, created from

January 1, 2016, through the present referencing or reflecting

the identity of, contact information for, communications with,

or times, dates or locations of meetings with customers and
prospective customers of charter flights operated by STEELE,

LILIA, or the Target Companies, or in which STEELE, LILIA, or

the Target Companies were involved, including calendars, address

books, telephone or other contact lists, pay/owe records,

distribution or customer lists, correspondence, receipts,

records, and documents noting price, numbers, and/or times when

passengers were transported whether contained in hard copy

correspondence, notes, emails, text messages, photographs,

videos (including items stored on digital devices), or

otherwise;

          j.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to
show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

          k.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written


                                      iv
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 7 of 40 Page ID #:7




communications sent to or received from any of the digital

devices and which relate to the Subject Offenses;

          l.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and
which relate to the Subject Offenses;

          m.    Audio recordings, pictures, video recordings, or

still captured images referencing or reflecting any of the

Subject Offenses;

          n.    Contents of any calendar or date book from

January 1, 2016, to the present;

          o.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations from

January 1, 2016, to the present;

          p.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of
the Subject Offenses, and forensic copies thereof;

          q.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,


                                       v
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 8 of 40 Page ID #:8




configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;
                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;
                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.


                                      vi
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 9 of 40 Page ID #:9




           As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

           As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICE(S)

           In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or


                                      vii
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 10 of 40 Page ID #:10




seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.          The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.
           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                 ii.   The search team may use tools to exclude
normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.




                                      viii
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 11 of 40 Page ID #:11




           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.
           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital
device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),


                                       ix
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 12 of 40 Page ID #:12




including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

           In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:
           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and


                                        x
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 13 of 40 Page ID #:13




           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

           During the execution of this search warrant, law

enforcement is permitted to: (1) depress STEELE’s thumb- and/or

fingers onto the fingerprint sensor of the digital device (only

when the device has such a sensor), and direct which specific

finger(s) and/or thumb(s) shall be depressed; and (2) hold the

device in front of STEELE’s face with his eyes open to activate

the facial-, iris-, or retina-recognition feature, in order to

gain access to the contents of any such device.          In depressing a

person’s thumb or finger onto a device and in holding a device

in front of a person’s face, law enforcement may not use

excessive force, as defined in Graham v. Connor, 490 U.S. 386
(1989); specifically, law enforcement may use no more than

objectively reasonable force in light of the facts and

circumstances confronting them.

           The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                       xi
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 14 of 40 Page ID #:14




                                AFFIDAVIT

      I, Cristina Jones, being duly sworn, declare and state as

follows:
                        I. PURPOSE OF AFFIDAVIT
           This affidavit is made in support of an application

for a warrant to search 19323 Redbridge Lane, Tarzana, CA 91356

(the “SUBJECT PREMISES”) as described more fully in

Attachment A-1, and the person of Nicolas Steele (“STEELE”) as

described more fully in Attachment A-2.
           The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of

18 U.S.C. § 1343 (Wire Fraud), 18 U.S.C. § 1001 (False

Statements), 18 U.S.C. § 1028(a)(7) (Identification Fraud), 18

U.S.C. § 1621 (Perjury), and 49 U.S.C. § 46317(a) (Flying

Without a Certificate) (collectively, the “Subject Offenses”),

as described more fully in Attachment B.         Attachments A-1, A-2,

and B are incorporated herein by reference.

           The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrants,

and does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 15 of 40 Page ID #:15




           II. BACKGROUND OF SPECIAL AGENT CRISTINA JONES

           I am a Special Agent with the United States Department

of Transportation, Office of Inspector General (“DOT-OIG”), and

have been so employed since July 2019. Previously, I was a

Special Agent with the United States Department of Labor, Office

of Inspector General, from February 2018 to July 2019. I am

assigned to the Western Regional Office in Cerritos, California,

where I investigate matters concerning violations of Title 18

and Title 49 of the United States Code.        As a DOT-OIG Special

Agent, I am responsible for investigating various types of fraud

and safety violations related to DOT programs.
           I have completed three months of training at the

Federal Law Enforcement Training Center in Brunswick, Georgia.

During my employment as a DOT-OIG Special Agent, I have

participated in investigations related to transportation safety,

wire fraud, mail fraud, fraud against DOT programs, and various

other DOT-related violations.       I have participated in various

aspects of criminal investigations, including bank-record

analysis, electronic surveillance, physical surveillance, search

warrants, arrests, and reviewing evidence from digital devices.

                    III. SUMMARY OF PROBABLE CAUSE

           STEELE falsified citizenship information on at least

ten forms filed with the Federal Aviation Administration

(“FAA”), and opened at least one bank account using a false

social security number.      Since at least 2016, STEELE has

advertised his aviation companies as holding the necessary FAA

certifications and has conducted for-hire flights without a


                                        2
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 16 of 40 Page ID #:16




valid FAA certificate.      STEELE has also defrauded other aviation

companies and lied under oath during a bankruptcy hearing, where

STEELE denied involvement in his current aviation company

Kiwijet LLC.

                    IV. STATEMENT OF PROBABLE CAUSE

           Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following.
      A.   Federal Aviation Regulations

           The FAA is an agency within the United States

Department of Transportation responsible for the regulation of

civilian aviation matters in the United States and its

possessions.    The FAA has issued regulations that govern all

civilian aviation activities within the United States.           The

primary concern of the FAA with regard to civilian matters is

safety.

           Pilots must obtain an airman’s certificate by the FAA.

As part of the process, pilots must fill out an Airman

Certificate and/or Rating Application, called a Form 8710-1.

These forms are submitted when an individual first wants to

become a pilot and then every time the pilot seeks a rating for

a specific type of aircraft.       The FAA uses the Form 8710-1 as

part of its basis for issuing an airman’s certificate or type

rating (i.e., a certification to fly certain types of aircraft).

The Form 8710-1 includes a pilot’s certification that all

statements and answers on the form are complete and true to the

best of the applicant’s knowledge and an agreement that the


                                        3
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 17 of 40 Page ID #:17




applicant’s statements and answers are to be considered as part

of the basis for issuance of any FAA certificate.

           Part 135 of the Federal Aviation Regulations provides

operating and safety requirements for on-demand commercial

operations.    Part 135 generally applies to charter flights and

commercial flights operated for hire.        Because Part 135

operations involve more flights with a greater number of

passengers, the applicable rules are stricter than those

governing private flights.      The FAA issues Part 135 certificates

to operators only after a rigorous application process, which

requires, among other things, that applicants develop

comprehensive operating, training, and maintenance manuals

governing their charter operations.
           Under Title 14, Code of Federal Regulations, Section

119.33, a person may not conduct any commercial passenger or

cargo aircraft operation for compensation or hire under Part 121

or Part 135 unless that person is: (1) a citizen of the United

States, (2) obtains an operating certificate, and (3) obtains

the applicable operations specification that prescribes the

authorizations, limitations, and procedures for each particular

type of operation.

      B.   False Statements on STEELE’S Airman Certificate

           On August 9, 2019, I received from the FAA a certified

copy of STEELE’s airman file.       The earliest approved Airman

Certificate and/or Rating Application (Form 8710-1) for STEELE

is dated December 7, 1994.




                                        4
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 18 of 40 Page ID #:18




           Between 1994 and 2017, Steele submitted ten Forms

8710-1 to the FAA.     STEELE signed each application, thereby

certifying that all statements on the forms were complete and

true to the best of his knowledge.          On all ten Forms 8710-1,

STEELE answered that his place of birth was “Los Angeles, CA”

and that his Nationality was “USA.”

           On July 26, 2019, I learned from a Department of State

database that STEELE was born in New Zealand and last entered

the United States on a B1/B2 visitor’s visa on May 21, 2001.
           I have since learned that STEELE was an informant for

Homeland Security Investigations (“HSI”), which granted him

parole inside the United States.       In approximately March 2018,

HSI also granted STEELE a work visa and a permit to travel, both

valid for one year.     STEELE applied with United States Customs

and Immigration Service to become a lawful permanent resident

and, in December 2018, STEELE was granted prima facie

eligibility by USCIS, indicating that his application will

likely be approved.     However, HSI Special Agent Troy Thompson

confirmed that, as of December 2019, STEELE has not yet been

granted citizenship and that parole does not permit one to

change birthplace or citizenship information.

      C.   STEELE’s Companies

           Based on public records from the Nevada and California

Secretaries of State, STEELE is listed as an executive officer

for two aviation companies: Steele Aviation, Inc. (“Steele

Aviation”) and Steele Aviation Group LLC (“Steele Group”).

STEELE is also listed as the signatory, either alone or together


                                        5
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 19 of 40 Page ID #:19




with his wife Lilia Steele (“LILIA”) on bank accounts opened in

the name of Steele Aviation, Steele Group, and a third aviation

company, Kiwijet LLC (“Kiwijet”).

            As discussed below, it appears that STEELE’s companies

offer flight brokering services, which at this time do not

appear to be unlawful, as well as for-hire charter flights that

are unlawful because STEELE’s companies lack the proper

certifications under Part 135.
            Kiwijet is registered out of Delaware.        I requested

Kiwijet’s Delaware corporate records and was told that they were

in the possession of a registered agent rather than the State.

I have not requested these documents from the registered agent

because I believe it is likely that the agent will alert STEELE

or others connected with Kiwijet to this investigation.

            According to the Nevada Secretary of State website,

which I visited on September 13, 2019, Steele Aviation is an

active domestic corporation that was registered on June 23,

2003.   STEELE is listed as the President, Secretary, Treasurer,

and Director.    In pending bankruptcy proceedings, Steele

Aviation filed a Form 201 listing its principal place of

business as the as an office building and attached hangar space

located at 10700 Sherman Way, Burbank, California 91505 (the

“Hangar”).

            From financial records, I learned that there is a

Chase checking account ending in 8731 in the name of Steele

Aviation.    STEELE and LILIA opened the account on February 18,

2014, and STEELE provided a social security number ending in


                                        6
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 20 of 40 Page ID #:20




2756.     According to the Social Security Administration, that

social security number is not assigned STEELE, but is a valid

number assigned to another individual.

             According to its website, Steele Aviation is a charter

aviation company.     When I visited the webpage on October 10,

2019, text at the bottom of the webpage stated, “Steele Aviation

does not own or operate 135 aircraft.         We are aviation

specialists that can provide private air transportation globally

24/7 per FAA and DOT regulations.”          The same day, I searched for

the Steele Aviation website on The Internet Archive Wayback

Machine 1 and learned that, as recently as May 24, 2018, the
company homepage stated, “All charter flights are operated on

our 10 or more worldwide FAA air carrier certificate M2GA869Y.

Since being issued in 1995 there has not been one violation,

incident or accident.”      In addition, page captures of the Steele

Aviation website on May 4, 2016, at approximately 8:43 a.m.,

advertised, “Steele Aviation Incorporated flights are operated

per FAA Part 135.”

             According to FAA records, Steele Aviation does not

hold a Part 135 Certificate.       Certificate M2GA869Y was assigned

to an entity called MC Aviation, owned by LILIA.          Part 135

Certificates are not transferrable from one company to another,

and the FAA revoked Certificate M2GA869Y in August 2019.           I

believe the representations on the Steele Aviation website would

      1According to their website, The Internet Archive Wayback
Machine (“www.archive.org”), is 501(c)(3) non-profit whose
mission is to build a digital library of internet sites. They
collect and store snapshots of web pages over time.


                                        7
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 21 of 40 Page ID #:21




have misled customers into thinking that the FAA had certified

the company to conduct for-hire passenger air transportation.

            According to the California Secretary of State

website, which I visited on October 29, 2019, Steele Group was

registered on October 8, 2018, with an address at the Hangar and

STEELE listed as chief executive officer.         According to the FAA,

Steele Group does not hold a Part 135 Certificate.

            I learned, through financial records, that STEELE also

opened bank accounts for the company called Kiwijet.           The

account opening applications identified Kiwijet’s address as the

Hangar.    According to the Kiwijet website, the company

specializes in aircraft charter, aircraft acquisition, aircraft

leasing, sales, and management.       Despite this, STEELE denied

under oath having any affiliation with Kiwijet during a

bankruptcy proceeding held on November 22, 2019.          Kiwijet also

does not hold a Part 135 Certificate.
      D.    Prior FAA Investigations into Unauthorized Flights

            FAA Aviation Safety Inspector David Voelker has

investigated Steele Aviation and STEELE for operating numerous

for-hire flights since at least 2016.

            From approximately April 2017 through April 2019,

STEELE used a Hawker HS-125-800 with tail number N877TM, among

other aircraft, to conduct for-hire flights.         Aircraft N877TM is

owned by Pacific Coast Aviation (“PCA”).         MC Aviation had a

lease agreement for aircraft N877TM, but MC Aviation’s Part 135

Certificate was not valid because neither aircraft N877TM, nor




                                        8
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 22 of 40 Page ID #:22




any other aircraft, was approved by the FAA to be added to the

certificate.

            Based on e-mails and invoices obtained from Steele

Aviation customers, Inspector Voelker determined that Steele

Aviation, not MC Aviation, operated for-hire flights using

aircraft N877TM.     Inspector Voelker provided me a change in

ownership form, dated October 28, 2016, showing the transfer

from the previous owner of MC Aviation to LILIA.          The contact

person listed on the form is STEELE.        Based on my training and

experience, I believe STEELE purchased MC Aviation in LILIA’s

name because STEELE was not a U.S. citizen and could not operate

under the Part 135 certificate associated with MC Aviation.
            The FAA inspector assigned to MC Aviation, Cotry

Shearill, told me that MC Aviation made an unsuccessful attempt

to add aircraft N877TM to its Part 135 Certificate.          In

approximately February 2019, Inspector Shearill visited MC

Aviation at the Hangar where they rent hangar space.

            Inspector Voelker also informed me that STEELE has

evaded the FAA by purchasing blocked call signs from a third

party.   These call signs allow pilots to identify their aircraft

to air traffic control without using the tail number of the

aircraft.    From Inspector Voelker, I learned that, on

December 19, 2017 and other dates, STEELE deviated from his

flight plan to avoid FAA ramp inspection.

            From FAA Enforcement Investigative Reports, I learned

that, on March 2, 2016, FAA safety inspectors conducted a ramp

inspection of a Gulfstream IV aircraft at the Van Nuys Airport.


                                        9
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 23 of 40 Page ID #:23




Inspectors identified Christian Monthy (“MONTHY”) as the pilot-

in-command and STEELE as the second-in-command.          STEELE and

MONTHY told the inspectors that the flight was operated under

Part 91 (for private, not-for-hire flights).         The aircraft was

returning from the San Jose Airport and was carrying a passenger

who identified himself as P.G. and who told inspectors that his

flight was arranged by his secretary and paid for by the Golden

State Warriors professional basketball team.         P.G.’s attorney
later told Inspector Voelker that P.G. thought Steele Aviation,

was an FAA-certificated air carrier.        From P.G.’s assistant,

Inspector Voelker also obtained a $9,000 quote from Steele

Aviation to P.G. for a March 2, 2016 roundtrip flight from Van

Nuys to San Jose.     Bank records included a cashed check from

Mandalay Professional Sports, LLC, the owner of the Golden State

Warriors, dated February 29, 2016, and made out to Steele

Aviation for $9,000.     Inspector Voelker issued an administrative

subpoena to P.G. and obtained additional quotes from Steele

Aviation, and copies of corresponding checks, for the period

from September 2015, through August 2016.         Inspector Voelker

identified over 30 flights and more than $345,000 in
compensation for those flights.

           As result of this investigation, the FAA issued a

civil penalty of $167,500 to Steele Aviation.         In addition,

STEELE’s airman’s certificate was suspended for 120 days.

STEELE surrendered in his airman’s certificate on December 4,

2017.   The suspension was lifted on April 2, 2018.




                                       10
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 24 of 40 Page ID #:24




           On February 9, 2018, FAA Inspectors conducted a ramp

inspection of Cessna Citation aircraft with tail number N811VG

arriving at Oakland airport from Hawthorne Airport.          Inspectors

observed five individuals deplane.        One passenger identified

himself as J.H. and told inspectors that he paid for the flight,

which had been arranged by his executive assistant.          Inspector

Voelker issued an administrative subpoena to J.H. and obtained

copies of charter quotes, invoices, and payment information for

Steele Aviation flights.      Those documents showed that Steele

Aviation had conducted 16 for-hire flights paid for by J.H. or

his company.
           On October 30, 2018, as a result of this

investigation, the FAA issued a civil penalty of $624,000 to

Steele Aviation.

           On February 14, 2019, FAA Inspectors conducted a ramp

inspection of aircraft N877TM at the Boeing Field Airport in

Seattle, Washington.     The flight was arriving from Victoria,

British Columbia.     STEELE identified himself as the pilot-in-

command, and MONTHY identified himself as the second-in-command.

STEELE told inspectors that the flight was a not-for-hire

flight.   The passenger onboard identified himself as J.F. and

told inspectors that the flight was arranged by his friend

“Chuck” and was not for-hire.       Inspector Voelker issued an

administrative subpoena to J.F.’s business and obtained invoices

and records of payment for flights.         Included in the records was

an invoice for a $25,000 round trip flight from Burbank,

California, to Victoria, British Columbia, departing on


                                       11
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 25 of 40 Page ID #:25




February 13, 2019, and returning on February 14, 2019.           A

February 13, 2019 e-mail from a Steele Aviation included text at

the bottom that read “Est. 1995 FAA Air Carrier: M2GA869.”           I

believe that STEELE was conveying to the customer that Steele

Aviation was properly certified by the FAA.

            On April 26, 2019, as result of this investigation,

the FAA issued a civil penalty of $533,320 to Steele Aviation

and revoked the airman’s certificates of STEELE and MONTHY.
       E.   DOT-OIG’s Continuing Investigation

            I reviewed STEELE’s border-crossing records from U.S.

Customs and Border Protection and learned that STEELE was listed

as a crew member on N877TM on eight flights between the United

States and Canada between January 30, 2019, and February 14,

2019.

            Based on my review of STEELE’s financial records, I

learned that J.F., and entities associated with J.F., have wired

approximately $125,000 to the Steele Aviation.          These include a

January 28, 2019 transfer of $25,000 with a memo listing J.F.’s

name and “Burbank to British Columbia,” and a February 13, 2019

transfer of $25,000 with the memo, “Charter – [J.F.] 02/13-

02/14/19 Burbank, CA Victoria, BC.”

            I also learned from financial records, that since

January 2018, customer Hoop 2 Film, LLC (“Hoop 2 Film”), wired a

total of approximately $150,000 to Chase Bank accounts in the

name of Steele Aviation and Kiwijet.        These include a $50,000

wire transfer on January 22, 2019, with a memo with the name

D.T.    Through the California Secretary of State’s website, I


                                       12
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 26 of 40 Page ID #:26




have identified D.T. as the manager of Hoop 2 Film.          The most

recent wire transfer from Hoop 2 Film was made to Kiwijet on

June 26, 2019, after the FAA had revoked STEELE’s airman’s

certificate.

           Bank records indicate that, between January 31, 2018

and March 30, 2019, approximately $2,718,307 in incoming wire

transfers, $690,555 in incoming checks, and $117,500 in cash

deposits, have been deposited into the Steele Aviation Chase

account.   At least some of these funds appear to be payments for

for-hire air transportation during times when Steele Aviation

lacked Part 135 Certification.       A $50,000 check dated

September 10, 2018, and deposited into the Steele Aviation Chase

account had a memo that read “Air Travel.”         A $150,000 wire

transfer into the Steele Aviation Chase account and dated

September 25, 2018, had a memo that read “Private Jet Re:

October 2018 US Tour.”
           Between January 2018 and August 2019, STEELE paid

MONTHY approximately $91,480.       The most recent payment to MONTHY

was on August 26, 2019, for $3,800 -- after the FAA revoked both

STEELE and MONTHY’s airman’s certificates.

           From January 2018 through November 2019, STEELE

deposited approximately $452,192 cash into the accounts of

Steele Aviation, Steele Group, and Kiwijet, often in amounts

just under $10,000.     Based on my training and experience, these

deposits are consistent with “structuring” transactions below

the $10,000 threshold that triggers federal reporting

requirements.    I believe that STEELE structured these


                                       13
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 27 of 40 Page ID #:27




transactions to hide violations of the Subject Offenses, such as

Kiwijet conducting unlawful for-hire passenger operations.

      F.    Interview with Former MC Aviation Employee

            On August 27, 2019, Assistant Special Agent in Charge

Brendan Culley and I interviewed M.B., who was employed as the

Director of MC Aviation from approximately late 2016 through

late 2017.    M.B. was hired to update the manuals for MC Aviation

so that the Part 135 Certificate would be in compliance with

federal regulations.
            M.B. stated that he stopped working for STEELE when

things started to get “sketchy.”       M.B. witnessed passengers

boarding the Hawker-800 and the Cessna Citation.          M.B. felt that

something was not right with the situation and further stated

that he was aware STEELE operated a second company called Steele

Aviation.    In M.B.’s opinion, it would not have been proper for

STEELE to fly passengers and charge them because there was no

valid Part 135 certificate.      M.B. believed that STEELE was aware

that operating for-hire flights would have been improper.

            M.B. also stated that he worked for STEELE at the

Hangar.    According to M.B., aircraft maintenance records, pilot

records, manuals, certificates were stored on shelves at the

Burbank office.    The office suite was large and had private

offices.    M.B. used a desktop computer in the office.         M.B. saw

also additional desktop computers in the office.




                                       14
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 28 of 40 Page ID #:28




      G.   STEELE Leaves the Hangar

           On July 29, 2019, I visited the Hangar and saw that

approximately six parking stalls across from the front door had

signs that read “reserved for Steele Aviation.”

           On October 11, 2019, I called Atlantic Aviation and

indicated that I wanted to deliver a package to Steele Aviation.

A representative confirmed that Steele Aviation was a tenant and

stored their aircraft there.
           On November 19, 2019, FAA Inspector Voelker informed

me that he had learned from the general manager at Atlantic

Aviation that the Hangar was being emptied.

           On November 25, 2019, I visited Atlantic Aviation and

spoke to a customer service manager, who informed me that STEELE

was still a tenant.     I noticed that the parking stalls in front

of the Hangar, which were previously marked “Reserved for Steele

Aviation,” appeared to have had the name “Steele” removed and

were only marked as “Reserved for Aviation.”

           On December 17, 2019, I visited Atlantic Aviation and

noticed that the parking stall signs were no longer there.           DOT-

OIG Special Agent Paolo Hernandez called Atlantic Aviation and a

female employee told him that Steele Aviation was no longer a

tenant.

      H.   STEELE Relocates to the SUBJECT PREMISES

           A law enforcement database search for STEELE

identified the SUBJECT PREMISES as an address associated with

STEELE.    The most recent owner of the SUBJECT PREMISES was

listed as STEELE’s wife, LILIA.


                                       15
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 29 of 40 Page ID #:29




           On February 4, 2020, the Honorable Alka Sagar, United

States Magistrate Judge, signed a warrant in case number 2:20-

MJ-00486, authorizing the installation and use of a tracking

device on STEELE’s vehicle, a 2018 Mercedes S63, California

license plate 8FJU292, vehicle identification number

WDDUG8JBOJA422783. An extension for the tracking device was

signed by the Honorable John E. McDermott on March 25, 2020, and

a second extension for the tracking device was signed by the

Honorable Gail J. Standish on May 8, 2020.
           Agents installed the GPS tracking device on

February 12, 2020, but the battery on the tracking device died,

and, on or about March 2, 2020, the tracker stopped working.

           In an attempt to recover the GPS tracking device,

agents conducted surveillance at the SUBJECT PREMISES on

March 10, 2020, April 24, 2020, May 4, 2020, May 7, 2020, and

June 9, 2020.    On each occasion, agents saw STEELE at the

SUBJECT PREMISES.     However, agents were unable to remove the GPS

tracker until June 9, 2020, because STEELE rarely left the

SUBJECT PREMISES.     When STEELE did leave, he drove in an

unpredictable manner that, in my training and experience, was

consistent with counter-surveillance.

           a.    On March 10, 2020, STEELE failed to stop at a

stop sign and drove at a high rate speed.         Once agents caught up

with STEELE, he made a U-turn to enter the 101 Freeway.

           b.    On May 6, 2020, agents attempted to follow STEELE

northbound on Reseda Boulevard.       STEELE stopped at red light,




                                       16
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 30 of 40 Page ID #:30




but, once the light turned green, STEELE drove away at a high

rate of speed and made a hard right turn onto Burbank Boulevard.

            Using the GPS tracking device and physical

surveillance, I could not identify a new business location for

STEELE.    Based on my training and experience, and knowledge of

this investigation, I believe that STEELE has begun operating

Kiwijet from the SUBJECT PREMISES.

      I.    STEELE Operates Kiwijet from the SUBJECT PREMISES
            On February 4, 2020, the Honorable Alka Sagar, United

States Magistrate Judge, signed a warrant in case number 2:20-

MJ-00491, for the content of Google accounts “sales@kiwijet.com”

and “ns@kiwijet.com.”     Based on my review of the accounts, I

learned the following:

            a.    E-mails sent from both “sales@kiwijet.com” and

“ns@kiwijet.com” often contained text at the end of the e-mails

that read, “FAA/DOT Worldwide 135 Air Carrier Operations.”           I

believe this was to make the recipient of the e-mails believe

that Kiwijet was an aviation company that held a Part 135

Certificate.     E-mails from account “ns@kiwijet.com” were often

signed by “Nicolas Steele Founder/CEO/President.”

            b.    In an e-mail dated September 30, 2019, “Mike

Ryan, Operations Manager” inquired with T.P., regarding hangar

space for rent.     “Mike Ryan” indicated that Kiwijet had “4 GIVs,

1 Global 500, 1 EMB 100, and 1 Hawker 800,” which refer to types

of aircraft.     I also found e-mails in which “Mike Ryan” or

“Sara” inquired with third parties about aircraft for sale.            The

most recent inquiry occurred on January 27, 2020.          Based on this


                                       17
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 31 of 40 Page ID #:31




information, I believe STEELE has attempted to find new aircraft

and hangar space to continue his illegal charter operation.

            c.     Many of the e-mails sent from the account

“sales@kiwijet.com” were signed by “Mike Ryan,” “Sara,” or

“Kiwijet Sales Team.”     Based on my review of Kiwijet bank

records, I have not seen records of any payments to employees or

individuals named “Mike” or “Sara.”         I also did not find any

e-mails from STEELE to any individuals named Mike or Sara, as
would be expected if STEELE were the president of Kiwijet and

Mike and Sara were his employees.       Based on my training,

experience and knowledge of this investigation, the names “Mike

Ryan” and “Sara” are pseudonyms for STEELE and/or LILIA, who

continue to run Kiwijet from the SUBJECT PREMISES.

            d.     I also found e-mail invoices dated from in or

about November 2019, through February 2020, from Premier

Workspaces.      These appear to be seeking rent for virtual office

space at 9701 Wilshire Boulevard, Suite 1032, Beverly Hills, CA

90212. Premier Workspaces e-mailed STEELE regarding past due

rent payments for November 2019, December 2019, and January

2020.    STEELE ultimately made the past due rent payments via e-
mail using a credit card.      Based on surveillance and my review

of the GPS tracking data, it does not appear that STEELE visits

the space at 9701 Wilshire Blvd, Suite 1032, Beverly Hills, CA

90212.

            e.     The e-mails further show that “Mike Ryan” entered

into agreements with the other aviation companies to complete

trips for Kiwijet customers.       Attached to an e-mail dated


                                       18
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 32 of 40 Page ID #:32




November 29, 2019, “Mike” sent the company Silver Air a signed

agreement for a trip from Puerto Vallarta, Mexico, to Van, Nuys,

California, set to occur on December 1, 2019.         The agreement

included details indicating that “Mike Ryan” signed the

agreement electronically on November 28, 2019, from IP address

76.91.3.254.    I subpoenaed Charter Communications and learned

that IP address 76.91.3.254 is an IP address associated with the

SUBJECT PREMISES, under customer name Blanca Costello.           I am
unaware whether Blanca Costello is a real person and, if so, the

nature of her relationship with STEELE.

           On December 3, 2019, I spoke to J.S., Vice President

of Sales for company Jet Ready, a Part 135 air carrier.           J.S.

said that in October and November 2019 Jet Ready retained

Kiwijet to complete two trips.       J.S.’s contact at KiwiJet was an

individual who identified himself as “Mike” and who told J.S.

that Kiwijet was a Part 135 operator. Jet Ready wired Kiwijet a

total of $120,850 for the two trips that were set to take place

on a Gulfstream IV with tail number N511KA.         Based on border

crossing records, STEELE was previously listed as a crew member

aboard aircraft N511KA on a trip in November 2018.          According to

J.S., Kiwijet cancelled about four days before the first trip

was scheduled.    Kiwijet has not returned any money to Jet Ready

after numerous requests.

           On February 21, 2020, Special Agent Paolo Hernandez

and I interviewed G.S., Vice President of Charter Sales for

aviation company Jet Edge.      G.S. said that in January 2020, Jet

Edge completed a trip for Kiwijet from Grand Junction, Colorado


                                       19
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 33 of 40 Page ID #:33




to Oakland, California.      The night before the flight, Jet Edge

received a wire confirmation from Kiwijet via e-mail for $34,000

as payment for the trip.      However, the wire was never received

by Jet Ready.    The Jet Edge accounting team noticed the routing

number was incorrect in the wire confirmation.          The contract

between Kiwijet and Jet Edge was signed by “Mike Ryan,” and

therefore G.S. was not aware of STEELE’s involvement with

Kiwijet until after the trip was completed.         G.S. stated that
he/she has experienced similar issues with STEELE in the past.

           I saw the e-mail with the wire confirmation to Jet

Edge.   The confirmation appeared to show a wire for $34,000 from

a business checking account ending in 2222 to a Jet Edge account

ending in 6376.    Based on my review Kiwijet financial records, I

learned that the account ending in 2222 had an ending daily

balance of -$204.11 on the day the email was sent.          In addition,

I did not see any attempted wire transfers for that date in the

account records.     I believe that STEELE created this wire

confirmation to ensure that Jet Edge would complete the trip

knowing that the Kiwijet account had insufficient funds.

           Based on surveillance of the SUBJECT PREMISES, e-mails

showing that STEELE engaged in the aviation business after

November 2019, and the fact that “Mike Ryan” electronically

signed documents from an IP address associated with the SUBJECT

PREMISES, I believe that STEELE has continued to run his

operation from the SUBJECT PREMISES while he attempts to secure

additional aircraft and potentially new hangar space.           Based on




                                       20
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 34 of 40 Page ID #:34




my training and experience, I believe that records previously

stored in the Hangar were likely moved to the SUBJECT PREMISES.

      J.   STEELE Currently Resides at the SUBJECT PREMISES

           Based on open source research, I recently learned that

the SUBJECT PREMISES was in foreclosure and auctioned on

June 24, 2020.    At this time, I am unaware if or when STEELE

must vacate the SUBJECT PREMISES.

           On July 7, 2020, I confirmed with a security guard at

the entry gate of the gated community in which the SUBJECT

PREMISES is located, that STEELE continues to reside in the

community.    I also conducted surveillance at the SUBJECT

PREMISES, where I saw gardeners servicing the lawn and a child’s

bike and scooter in the side yard.        In previous instances of

surveillance, I have seen STEELE with school-aged children at

the SUBJECT PREMISES.
    V. TRAINING AND EXPERIENCE REGARDING THE SUBJECT OFFENSES

           Based on my training and experience and information I

have obtained from other law enforcement officers, I know the

following:

           a.    I am aware that persons who operate charter

flights without a proper Part 135 certification may do so as

part of a criminal conspiracy to obtain financial gain from

illegal jet carrier operations, in disregard of FAA safety

regulations.

           b.    Persons who operate a carrier without the proper

certification often make false statements in furtherance of the

conspiracy, including misrepresenting to customers, owners of


                                       21
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 35 of 40 Page ID #:35




leased aircraft, and insurance providers that the carrier is

properly certified.     Persons who operate a carrier without the

proper certification also maintain records that are false or

incomplete for the purposes of displaying such records to FAA

examiners upon inspection.      Illegal carrier operations often

employ uncertified or improperly certified pilots, do not

conduct the maintenance required under Part 135, do not keep the

records required under Part 135, and do not operate flights with
necessary safety precautions required under Part 135.

           c.    Offenders often keep records of their illegal

activities for a lengthy period of time extending substantially

beyond the time during which they produce, market, sell, and

profit from their crimes.

           d.    Offenders commonly maintain hard copy and

computer files, books, records, receipts, notes, ledgers,

journals, diaries, address books, and other various materials

and documents relating to their crimes.        These materials can

include flight records, advertising materials, communications

with passengers and prospective passengers, records relating to

pilot certifications, records related to the operations,
aircraft, and business, and records related to FAA inspections.

More specifically, records may include originals or copies of

invoices, accounts payable, accounts receivable, operating

certificates including operations specifications, aircraft

lists, and individual pilot records, and load manifests.

           e.    Offenders who commit fraud often possess

evidence, fruits, and instrumentalities relating to such


                                       22
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 36 of 40 Page ID #:36




offenses on their person, including in digital devices, and in

their places of business including office space, hangars, and

vehicles.    It has been my experience that offenders possess

storage safes, computers, and cell phones and use them as part

of their method of operation. Offenders also store records such

as maintenance/inspection records, fuel records, flight plans

and medical records for pilots and other records relevant to the

operation of the aircraft in aircrafts and other vehicles.
            f.     Offenders who commit fraud often request and

receive cash payments in order to hide the illicit nature of

their transactions.      Offenders then deposit cash into their bank

accounts in amounts under $10,000 in an attempt to avoid federal

reporting requirements.

                 TRAINING AND EXPERIENCE ON DIGITAL DEVICES 2

            Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.     Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

      2As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                       23
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 37 of 40 Page ID #:37




when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.
           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat
programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.


                                       24
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 38 of 40 Page ID #:38




           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:
           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.


                                       25
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 39 of 40 Page ID #:39




           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress STEELE’s thumb- and/or fingers on the


                                       26
Case 2:20-mj-03224-DUTY Document 1 Filed 07/13/20 Page 40 of 40 Page ID #:40




device(s); and (2) hold the device(s) in front of STEELE’s face

with his eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.
                             VII. CONCLUSION

           For all of the reasons described above, there is

probable cause to believe that evidence of the Subject Offenses,

as described in Attachment B, will be found in a search of the

SUBJECT PREMISES, as described in Attachment A-1, and on the

person of STEELE, as described in Attachment A-2.

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
July, 2020.



HONORABLE JEAN P. ROSENBLUTH
UNITED STATES MAGISTRATE JUDGE




                                       27
